Citation Nr: 1639708	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-09 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1971.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014 and September 2015, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  In the September 2015 decision, the Board also denied bilateral carpal tunnel syndrome.  

Then, in April 2016, the Board remanded the claim again to comply with the directives from the Board's September 2015 remand, and specifically to provide the Veteran with a hearing.  The hearing was scheduled for July 6, 2016.  The Veteran did not appear and did not file a motion for a new hearing.  The Board is thus satisfied that there has been substantial compliance with the March 2015 remand directives.  Stegall v. West, 11 Vet. App. 269 (1998).

The Veteran's claim for an acquired psychiatric disorder on appeal has been characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies an acquired psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been diagnosed with an unspecified cannabis disorder.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include an unspecified cannabis disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder on the basis that it is related to his period of service.  In a December 2009 statement, the Veteran reported that his job duties while in service included going to the field to locate and pick up bodies and ensure that they were identified and sent home.  The Veteran was assigned to prepare these remains of soldiers who had died in combat.  The Veteran reported that, since returning home, he had numerous nights of waking in cold sweats with anxiety attacks.  He reported that he had been in two marriages and divorced due to his anxiety attacks.  

The Veteran's DD Form 214 confirms his military occupational specialty of "57F20 Memorial Alt Spec" and the civilian occupation noted was "funeral attend."  He also had service in Vietnam.  

In April 2010, the Veteran was provided a VA examination in conjunction with his claim of entitlement to service connection for PTSD.  The examiner reviewed the claims file and conducted an examination.  The examiner noted that the Veteran was not being treated for a mental disorder.  

The Veteran reported his stressor as the duties he had while he served in Vietnam, including grave registration and in the morgue.  The Veteran reported retrieving bodies and transporting them to the mortuary.  He also reported being shot at on occasion.  The Veteran reported that he had feelings of helplessness and feelings of horror.  He also reported that he tried to ignore the feelings during service.  The Veteran reported recurrent and intrusive distressing recollections of the event, including images, thoughts, and perceptions.  He also reported recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran endorsed efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He also endorsed efforts to avoid activities, places, or people that arouse recollections of the trauma as well as feelings of detachment or estrangement from others.  The Veteran reported symptoms including difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran's symptoms were noted to be daily to weekly, moderate or severe, and chronic.  The Veteran denied periods of remission.  The examiner did not provide any Axis I diagnosis.  The examiner noted that a more precise diagnosis could not be rendered as there was no objective data to support a definitive diagnosis.  The examiner indicated that there was no objective evidence to support the Veteran's claim of symptoms; the examiner reiterated that the information was presented based on the Veteran's self-report with no objective evidence to support an Axis I diagnosis.  

Another VA PTSD examination was provided in August 2014.  At that time, the examiner noted that there was no diagnosis of PTSD; the only diagnosis noted was unspecified cannabis-related disorder.  The examiner noted that the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and the ability to perform occupational tasks only during period of significant stress, or that the symptoms are controlled by medication.  

The examiner noted that the Veteran's military occupational specialty.  The Veteran endorsed experiencing combat but no wounds.  With regard to mental health history, the examiner noted that the Veteran had been treated for episodic marijuana abuse.  The examiner indicated that there were no hospitalizations for mental disorders and no current treatment for a mental disorder.  

The examiner found that the Veteran's experience met the first criterion for PTSD; additionally, the Veteran reported distressing dreams that met the second criteria of PTSD, involving the presence of intrusive symptoms.  However, the Veteran did not meet the remaining criteria for a PTSD diagnosis.  

The examiner provided the opinion that, after reviewing the file and conducting an examination, it was his medical opinion that the Veteran did not meet the criteria for PTSD per the DSM 5.  By way of rationale, the examiner noted that the few and sporadic symptoms endorsed by the Veteran were not consistent with a PTSD diagnosis.  The examiner noted that he could not establish a link between the subjective symptoms of nightmares, feeling uncomfortable attending funeral services, and trouble sleeping and his military duties.  The examiner noted that the Veteran exhibited poor sleep hygiene, to include his cannabis and alcohol use.  The examiner opined that the Veteran's subjective symptoms are most likely related to cannabis use.  The examiner indicated that the Veteran was evasive on exploration of alcohol and cannabis use and it was not clear whether the Veteran's civilian job was related to funeral services as well.  The examiner found that the Veteran did not endorse any other symptoms suggestive of PTSD or anxiety linked to his military service.  

In the June 2015 appellate brief, the Veteran's representative noted that the examiner did not appear to understand the purpose of the information in the Veteran's DD Form 214 as it related to a civilian occupation; the examiner pointed out that the information in the form is only to determine what skills a veteran has been trained in after service, and it does not indicate what job the veteran may hold after separation.  Further, the representative noted that the Veteran's use of cannabis or alcohol did not preclude him from having an anxiety-based disorder.  Then, in February 2016, the Veteran's representative submitted another brief in which the representative argued that the Veteran's unspecified cannabis disorder may be related to his psychiatric symptoms that were caused by or related to his period of service.  The Veteran's representative cited to medical treatise information that found that cannabis use disorder was the most common substance abuse disorder in VA health care and that there was a correlation between substance abuse disorder and PTSD.  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination, it must be adequate.  In this case, the Veteran's in-service stressors have been conceded.  Further, there is a diagnosis of an unspecified cannabis disorder during the pendency of the appeal.  The Veteran's representative has provided support for the proposition that the Veteran's diagnosed unspecified cannabis disorder may be related to an as-yet undiagnosed acquired psychiatric disorder.  Given this, a new examination and opinion is warranted to determine the nature and etiology of the any acquired psychiatric disorders, which specifically considers the verified in-service stressors and the documentation provided by the Veteran's representative.

On remand the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). Additionally, all ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  After all records and/or response(s) from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination with an examiner who has not previously examined the Veteran to determine the nature and etiology of any currently present acquired psychiatric disorder.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should be advised that the Veteran is a combat Veteran, and as such, his stressors have been conceded.  The examiner should also be advised to address the statements submitted by the Veteran's representative in May 2015 and February 2016.    

a)  The examiner must provide a diagnosis for each psychiatric disability found using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), not the DSM-5. The examiner is advised that use of the DSM-5 to assess whether the Veteran has psychiatric disorders is not permitted under the VA regulations in effect for the Veteran's claim.

b)  For each psychiatric diagnosis, the examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the disability began during service, was chronically worsened during service, is related to any incident of service (including his verified stressor), or was manifest as a psychosis within one year after discharge from service.  This must include specific findings as to whether the Veteran has current PTSD.  

c)  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.  The examiner MUST specifically address the Veteran's verified stressors related to his job duties during his service in Vietnam.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim of entitlement to service connection.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




